{¶ 63} I concur in the majority's analysis and disposition of appellant's first, second, fifth, and sixth assignments of error.
 {¶ 64} I further agree in the majority's disposition of appellant's third and fourth assignments of error. However, I do so after applyingState v. Rance (1999), 85 Ohio St.3d 632, which overruled Newark v.Vazirani (1990), 48 Ohio St.3d 81.
 {¶ 65} I respectfully dissent from the majority's decision to address appellant's supplemental assignments of error. I would withdraw our consent to file a supplemental brief as having been improvidently allowed.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Delaware County Court of Common Pleas, Delaware County, Ohio, is affirmed. Costs assessed to Appellant.